


HOTEL PURCHASE AGREEMENT


AGREEMENT, dated for reference purposes only, August 2, 2013, is made by and
between CH ORLANDO HOTEL PARTNERS, LLC, a Delaware limited liability company
(the “Seller”) and SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership
(“Buyer”).
 
RECITALS:
 
This Agreement is made with reference to the following facts and objectives:
 
(a) Seller, through certain wholly owned special purpose entities, is the owner
of certain parcels of real estate, together with improvements and related assets
located at the Property described in Section 1(a) below (the “Hotel”).
 
(b) Robert G. Schaedle, III and Phillip H. McNeill, Sr. (the “Principals”) are
the principals in Chartwell Hospitality, LLC, (“Chartwell”), the current manager
of the Hotel, and are investors in the Seller.
 
(c) Seller desires to sell on the terms and conditions herein below set forth
the Hotel together with the improvements and other assets relating to the Hotel.
 
(d) Buyer wishes to purchase the Hotel and all such assets relating to the
Hotel, upon the terms and conditions hereinafter set forth.
 
AGREEMENT:
 
In order to consummate the desires of the parties set forth in the foregoing
recitals, which are made a contractual part of this Agreement, and in
consideration of the mutual agreements, provisions and covenants herein
contained, Seller and Buyer each hereby agree as follows:
 
1. Sale and Purchase of Property. Subject to the terms and conditions of this
Agreement, Seller hereby agrees that, at closing, it will sell, convey, assign,
transfer and deliver to Buyer, the following real estate, improvements,
buildings, facilities, machinery, equipment, furniture, fixtures and other
assets (collectively, the “Property”) owned by Seller:
 
(a) Real Property. The real property, including all buildings and improvements
situated thereon, located at 5614 Vineland Road, Orlando, Florida  32819 –
Fairfield Inn & Suites.
 
The real property described on Exhibit A is one (1) of two (2) hotels and real
estate being sold to the Buyer by the Seller (or an affiliate of Seller).  The
other property (“Other Property”) is known as follows:
 
·  
2200 East Highway 50, Clermont, Florida  34711 – Hampton Inn and Suites

 
The legal description of which are set forth in Exhibit 1(a) which list will be
attached hereto within 14 days of the Effective Date and incorporated by
reference herein;
 
The parties acknowledge that a lienholder may require the escrow of any deeds of
conveyances and/or instruments modifying any liens pending settlement on the
sale pursuant to this Agreement and the parties shall cooperate with each other
concerning such escrow agreement.
 
(b) Machinery, Equipment, Furniture, Fixtures and Signage. All items of
machinery, equipment, furniture, fixtures, vehicles, computer hardware,
leasehold improvements and signage and similar fixed assets located in, on or
about the Hotel and used in connection with the operation thereof, including,
but not limited to, all of those items of personal property described in Exhibit
1(b), which list shall be agreed upon by the Buyer and Seller within forty five
(45) days of the Effective Date and which shall be attached hereto and
incorporated by reference herein, together with all inventories of spare parts,
tools, maintenance equipment, and miscellaneous similar items and materials
related to the Hotel presently owned, acquired or leased (provide Buyer assumes
such leases) by Seller between the date of execution hereof and closing;
 
(c) Sales, General and Administrative Property. All customer and supplier lists,
books and records, computer programs and systems and other sales, general and
administrative property related to the Hotel and owned by Seller;
 
(d) Contracts. All leases, contracts, licenses and other agreements relating to
the Hotel identified on Exhibit 1(d) which list will be attached hereto within
14 days of the Effective Date (collectively, the “Contracts”).
 
(e) Licenses, Permits and Orders. All approvals, authorizations, consents,
licenses, orders and establishment numbers and other permits and similar items
of all governmental agencies whether federal, state or local, related to the
Hotel and owned, held or utilized by Seller;
 
(f) Materials and Supplies. All office and room supplies located at and used in
connection with the operation of the Hotel, including, but not limited to, all
sheets, pillows, linens and towels and all maintenance equipment and all similar
property used in connection with the operation of the Hotel;
 
(g) Domain Names. The domain names (the “Domain Names”) listed on Exhibit 1(e)
which list will be attached hereto within 14 days of the Effective Date,
together with all the related website content, to the extent that the same is
not owned by the franchisor of the Hotel;
 
(h) Prepaid Expenses. All prepaid expenses and deposits, including rent, utility
deposits and similar prepaid items that relate to the Hotel and which exist as
of the Closing Date, and which are assignable by Seller, except (i) expenses and
other items that are being pro-rated hereunder, and (ii) all FF&E, capital
maintenance, tax and insurance reserves and deposits being held by the holder of
the existing Loan on the Hotel, as described in Section 2 below; and
 
(i) Telephone Numbers. All telephone and facsimile numbers for the Hotel.
 
The property referred to in Section 1(a) above shall hereinafter sometimes be
referred to individually as the “Real Property” when intending to exclude
reference to the other assets and property being purchased hereunder and,
similarly, the other assets and property referred to in subparagraphs 1(b)-(i)
shall sometimes hereinafter be referred to as the “Personal Property”, when it
is intended that the Real Property shall be excluded from such reference. The
Real Property and the Personal Property shall otherwise be collectively referred
to as the “Property”. Buyer hereby agrees to purchase the Property from Seller
upon the terms and conditions set forth herein. The Personal Property shall not
be deemed to include any franchise agreement for the Hotels unless all parties
agree that the same is being assumed and the same is approved by the franchisor.
 
2. Purchase Price. As consideration for the sale, conveyance, assignment,
transfer and delivery of the Property by Seller to Buyer, Buyer hereby agrees
that the purchase price for the Property shall be $12,200,000.00. The Purchase
Price shall be allocated between the Real Property and Personal Property as the
parties may reasonably agree prior to Closing.
 
The remaining balance of the Purchase Price, subject to closing adjustments and
prorations, after crediting the Loan Assumption Amount (as defined below), and
after crediting the Deposit, shall be paid in cash or immediately available
funds at the Closing.
 
As used herein, the term “Loan Assumption Amount” shall mean the principal
balance, together with accrued interest, due and owing as of the Closing Date on
that certain loan (the “Loan”) evidenced by that Promissory Note (the “Note”) in
the original principal amount of $5,850,000.00, dated May 3, 2005, made by
Seller to the order of Morgan Stanley Mortgage Capital, Inc. (the “Lender”). The
Note is secured by certain security documents, identified on Exhibit 2 attached
hereto, with respect to the Property (all of which shall hereinafter be referred
to as the “Collateral Documents”) in favor of the Lender and recorded against
the Property (the Note and the Collateral Documents shall sometimes hereinafter
be collectively be referred to as the “Loan Documents”).  Buyer shall be
responsible for submitting all applications and other information required to
obtain the approval of the Lender for the assumption of the Loan by Buyer.  Any
existing deposits or reserves with the Lender for taxes, capital improvements or
other reserves shall belong to Seller and shall be credited to Seller by Buyer
at Closing.
 
Of the purchase price, the sum of $50,000.00 earnest money (the “Deposit”) shall
be paid to First American Title Insurance Company, 13924 Gold Circle, Omaha,
Nebraska 68144 (the “Escrow Agent”) upon acceptance of this Agreement by Seller.
The Deposit shall be applied to the Purchase Price. In the event that all of the
conditions set forth in this Agreement have not been satisfied prior to the time
set for Closing, Buyer may elect to terminate this Agreement, whereupon the
Deposit shall be refunded by the Escrow Agent to Buyer and all further rights
and obligations to the parties under this Agreement shall terminate, except for
any indemnification provisions set forth herein which by their terms survive
termination of this Agreement.
 
3. No Assumption of Liabilities. Buyer does not assume and shall not be deemed
to assume any liability or obligation of Seller or the Hotel arising prior to
the date of Closing, except for the Contracts which are being assigned to the
Buyer. Buyer shall not be responsible for the payment of any wages or salaries
due to any employees of the Hotel arising prior to the date of Closing,
including any bonuses, deferred compensation or sick leave or vacation pay, or
reimbursing lost vacation days due to any employees of the Hotel, and shall not
have any obligation to hire any such employees.  Buyer acknowledges that all
Hotel employees are employees of the hotel manager.
 
4. Due Diligence Period. Buyer shall have until the sixtieth (60th) day after
the Effective Date (the “Due Diligence Period”) to conduct its due diligence at
the Property, including inspections, environmental surveys and engineering
studies and review of books and records, and Seller will provide Buyer with full
access to the Property to conduct such inspections. Buyer may terminate this
Agreement, in its sole discretion, by written notice to Seller, on or prior to
the end of the Due Diligence Period, whereupon the Escrow Agent shall
immediately refund the Deposit to Buyer without any further action by Buyer or
Seller being required and all further rights and obligations of the parties
under this Agreement shall terminate.  In the event Buyer terminates this
Agreement, Buyer shall provide Seller with copies of all third-party reports
obtained by Buyer.
 
5. Closing. The time of closing the purchase and sale of the Property shall be
as follows:
 
(a) Closing. The transfer of the Property from Seller to Buyer and the closing
of the transaction contemplated by this Agreement (the “Closing”) will take
place at the offices of the Escrow Agent, or at such other mutually agreeable
location, on the latter of the 30th day at 10:00 a.m. after the expiration of
the Due Diligence Period or the 7th day after completion of the equity financing
along with successful completion of the loan assumption noted in Section 19
below, but in no event later than September 30, 2013 (the “Closing Date”). If
such date is a non-business day then the Closing shall occur on the 1st business
day thereafter.
 
Notwithstanding the foregoing, if Buyer is unable to obtain the equity financing
or complete the loan assumption, on terms acceptable to Buyer, by the Closing
Date, Buyer may terminate this Agreement at any time on or prior to the Closing
Date, in which case the Deposit will be refunded to Buyer; provided that Buyer
may only elect to terminate the Purchase Agreement between the end of the Due
Diligence Period and the Closing Date in the event Buyer is unable to obtain
financing, including assumption of the Loan, on terms satisfactory to Buyer, to
purchase the Property.
 
Buyer may accelerate the Closing Date to any date selected by the Buyer (in all
cases the same must be on a business day) by providing at least ten (10) days
prior written notice to Seller of such accelerated Closing Date. Seller shall
have no obligation to physically attend Closing provided that Seller shall have
delivered the necessary documents to the Escrow Agent prior to Closing and
otherwise performed its obligations as set forth below.
 
(b) Buyer’s Obligations at Closing. At Closing, Buyer shall:
 
(i) Purchase Price. Pay to Seller the Purchase Price described in Section 2
above, after crediting the Deposit, by cashier’s check or certified check or
other immediately available funds, subject to closing adjustments.
 
(ii) Title Insurance Policy. Obtain its owner’s title insurance policy required
and procured in accordance with Section 9, below, or binding commitments from
the title insurance company marked down to the time of Closing.
 
(iii) Loan Assumption. Assume all obligations due under the Loan and the
Collateral Documents, and execute all documents required by the Lender to
effectuate Buyer’s assumption of the Loan.
 
(iv) Hotel Management Agreement.  Execute a new hotel management agreement with
Chartwell, the current manager of the Hotel, on terms to be agreed upon by the
Buyer and Seller within the Due Diligence Period and which shall eventually be
attached hereto as Exhibit 5(b)(iv).
 
(c) Seller’s Obligations at Closing. At Closing, Seller shall deliver, or cause
to be delivered, to Buyer:
 
(i) Instruments of Conveyance. Duly executed assignments, bills of sale with
covenants of warranty of title only and without other representations or
warranty of condition of the item assigned, special warranty deeds, notices,
consents, assurances and such other instruments of conveyance and transfer as
counsel for Buyer shall reasonably request and are reasonably acceptable to
counsel for Seller and as shall be effective or necessary to vest in Buyer good,
marketable and sufficient title to all of the Property, subject to no liens,
encumbrances, claims or security interests not otherwise approved by Buyer.
Simultaneously with such delivery, Seller shall take all such steps as may be
necessary to put Buyer in actual possession or control of the Property.
Appropriate forms of such instruments of conveyance and transfer in conformity
with this Agreement shall be submitted by Buyer’s counsel to Seller’s counsel
for examination within a reasonable time in advance of the Closing Date. Seller
further agrees that it will, at any time from time to time after Closing, upon
request of Buyer and without additional consideration, do, execute, acknowledge
and deliver, or will cause to be done, executed, acknowledged and delivered, all
such further acts, deeds, assignments, transfers, conveyances, and assurances as
may be reasonably required and customary, in conformity with this Agreement for
the assigning, transferring, granting, conveying, assuming and conforming to
Buyer or Buyer’s successors and assigns, or for aiding and assisting in
collecting and reducing to possession, any and all of the Property at Closing to
Buyer. If there shall be any attorney fees incurred in the review of such
additional documentation, such fees shall be paid by Buyer.
 
(ii) Special Warranty Deed. Duly executed and notarized special warranty deed
conveying to Buyer good and marketable fee simple title to the Real Property.
 
(iii) Assignment of Domain Names. Assignment of the Domain Names to Buyer in
form reasonably acceptable to Buyer, executed by Seller.
 
(iv) Resolutions. Deliver the resolutions of the authorized agents of the Seller
authorizing and ratifying the execution and performance of this Agreement.
 
(v) Loan Assumption. Execute all documents required by the Lender to effectuate
Buyer’s assumption of the Loan.  Seller shall also pay all costs and fees of
Seller’s counsel associated with or incurred in connection with applying for and
obtaining the Lender’s approval of the assumption of the Loan.
 
(d) Closing of One Property Dependent on Other Property Closing.  The Property
and the Other Property shall all be closed on the same day as the Closing Date
herein. The closing documents and closing funds for each closing, shall be held
in escrow by the Escrow Agent and no documents shall be delivered or recorded
and no funds disbursed until the Property and the Other  Property have been
closed and operational control of each of the two properties transferred to the
Seller, and the Escrow Agent is in a position to deliver and record documents
and disburse funds for the two (2) properties.  In the event one (1) of the
properties are not able to close or do not close for any reason and/or
operational control is not transferred to Seller, the sale and purchase of the
remaining property must be by the mutual agreement of the parties.
 
6. Employee Matters. Seller shall terminate the existing hotel management
agreement with Chartwell as of the Closing Date. Buyer shall enter into a new
hotel management agreement with Chartwell as contemplated by this
Agreement.  Seller shall be responsible for any severance, termination and other
liabilities, obligations, costs and expenses incurred in connection with the
termination of any employees by Chartwell, as set forth in the existing hotel
management agreement. Seller shall have no obligation to close unless Buyer and
Chartwell have entered into a mutually-acceptable management agreement.
Chartwell shall provide to Buyer, upon request in writing, a list of all hotel
employees, listing such employees’ initial hiring date, position, current pay
and any accrued vacation time or other accrued benefits.
 
7. Representations and Warranties of Seller. Seller represents, warrants and
covenants to and with Buyer as follows:
 
(a) Title to Property. To Seller’s knowledge, Seller presently has, and will as
of Closing have, good and marketable title to the Property free and clear of all
liens, encumbrances, covenants, conditions, restrictions and easements except
for such easements, covenants, and non-monetary encumbrances as contemplated or
permitted by this Agreement. There are no leases affecting any of the Property
and none of the Property or any of the equipment used in conjunction with the
Hotel is leased from any third party, except as set forth in Exhibit 1(b)
attached hereto. None of the Property has been leased by Seller to any third
party.
 
(b) Condition of the Property; Inventory. The Property, as of Closing, will be
in all material respects in a condition for performing the functions and
purposes for which it was normally used by Seller and has been and will be
maintained by Seller until Closing in accordance with Seller’s normal business
and maintenance practices which are consistent with customary business and
maintenance practices in the industry. As of Closing, the Hotel shall be
sufficiently stocked with inventory so that there exists two par level sets of
all linens, including sheets and pillow cases, and terrycloth items, including
towels, wash clothes and hand towels for each bed located in the Hotel, one par
level set of blankets and bedspreads for each bed located in the Hotel, and one
par level set of bath mats per room located in the Hotel. As of Closing there
shall also be sufficient number of good quality, new guests supplies sufficient
for three weeks of operation, and food inventory consistent with the
franchisor’s standards. Buyer and Seller shall conduct a walk-through of the
Property within 48 hours prior to the closing to verify that the Property is in
compliance with the terms of this Agreement.
 
(c) Real Property. To Seller’s knowledge, all buildings, structures and other
improvements located on the Real Property are being used and occupied in
substantial compliance with and conform, in all material respects, to all
building, zoning, use and occupancy laws, codes, ordinances, rules, regulations
and restrictions, whether federal, state or local, including all such laws which
relate to environmental or safety matters.
 
(d) Personal Property. To Seller’s knowledge, all machinery, equipment,
furniture and fixtures are being used in compliance with and conform, in all
material respects, to all codes, ordinances, rules, regulations and
restrictions, whether federal, state or local, including all such laws which
relate to environmental or safety matters.
 
(e) Organization, Good Standing and Power. Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and is authorized to transact business in the State where the
Property is located and has the power to own, operate and lease its properties
and carry on its business as now being conducted.
 
(f) Corporate Authorization, Binding Effect. The execution, delivery and
performance of this Agreement by Seller has been duly authorized and the Seller
has the authority to execute, deliver and perform this Agreement. This Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary action on the part of the members of Seller,
and constitutes the legal, valid and binding obligation of Seller enforceable in
accordance with its terms.
 
(g) No Conflict with Articles of Organization and Operating Agreement. The
execution, delivery and performance of this Agreement by Seller will not result
in a breach or violation of or constitute a default under Seller’s Articles of
Organization or Operating Agreement.
 
(h) No Conflicting Agreement. There are no provisions of any existing mortgage,
indenture, trust indenture, loan agreement, contract bonds or other agreement
binding on Seller or materially affecting any of the Property or the Hotel,
which if it remained unpaid after the Closing Date would conflict with the
execution, delivery and carrying out of the terms of this Agreement by Seller
other than such consents or approvals as may be required pursuant to the Loan
Assumption, the franchise agreement or under the Contracts. The execution and
delivery by Seller of this Agreement and the performance by Seller of its
obligations hereunder, do not require the consent, approval of action of, or any
filing with, or notice to, any public authority or other party other than such
consents or approvals as may be required pursuant to the Loan Assumption, the
franchise agreement or under the Contracts.
 
(i) Litigation and Other Proceedings. Seller has no knowledge of any suits,
actions or legal, administrative, arbitration or other proceedings or
governmental investigations, or any event or condition of any character
pertaining to the Hotel, or any change in the zoning or building ordinances
affecting the Property, pending or threatened against the Seller which might
adversely affect the Property.
 
(j) Absence of Certain Changes and Events. During the period from the date
hereof to the Closing Date there will have not have been, without the prior
written consent of Buyer:
 
(i) any change in the general policies or methods of operation of Seller, any
material increase in its supply levels, or any sales, alterations or changes in
the Property, except in the ordinary course of business, or
 
(ii) any increase in the rates of compensation paid to hotel employees, or
 
(iii) any mortgage or pledge, or any sale or transfer of any of the Property
(other than the replacement of personal property in the ordinary course of
business), or
 
(iv) any other event or condition of any character resulting from any act or
omission of the Seller which adversely affects the Property or business
operations being purchased by Buyer hereunder.
 
(k) No Unpaid Bills. Seller shall have paid all bills and charges for all
materials delivered to, and services rendered with respect to, the Hotel
accruing prior to the Closing.
 
(l) Financial Statements. Seller will furnish to Buyer the reviewed balance
sheet of Seller as of December 31, 2012, and December 31, 2011, and the related
statements of operations, comprehensive income (loss), members’ equity and cash
flows for each of the years ended December 31, 2012, and December 31, 2011,
together with the appropriate notes to such financial statements and the review
report thereon and the related statements of operations, comprehensive income
(loss), members’ equity and cash flows for the period then ended, together with
the appropriate notes to such financial statements (collectively, the “Financial
Statements”). Such Financial Statements fairly present in all material respects
the financial condition, results of operations and cash flow of Seller as of
their respective dates and for the respective periods covered thereby. Seller
shall make all books and records applicable to the Property available for
Buyer’s review.
 
(m) Compliance with SEC Reporting Requirements. For a period of time commencing
on the date of this Agreement and continuing through the first anniversary of
the Closing Date, Seller shall, or shall cause Chartwell, as applicable, from
time to time, upon reasonable advance written notice from Buyer, and at Buyer’s
sole cost and expense, provide Buyer and its representatives with reasonable
access to all of Seller’s information and documentation relating to the
Property, which information is relevant and reasonably necessary, in the
reasonable opinion of the outside accountants of Buyer, to enable Buyer and
Buyer’s outside accountants to file financial statements, pro formas and any and
all other information in compliance (at Buyer’s cost) with any or all of (a)
Rule 3-05 or 3-14 of Regulation S-X of the SEC; (b) any other rule issued by the
SEC and applicable to Buyer or its subsidiaries; and (c) any registration
statement, 424(b) prospectus, report or disclosure statement filed with the SEC
by or on behalf of Buyer. Seller shall reasonably cooperate with Buyer, at the
cost of the Buyer, to cause any SEC audit requirements to be completed and
delivered to Buyer within a reasonable time period to insure that all SEC filing
requirements are met. Seller shall also authorize, and shall cause Chartwell to
authorize, as applicable, any attorneys who have represented Seller or
Chartwell, as applicable, in material litigation pertaining to or affecting the
Property to respond, at Buyer’s expense, to inquiries from Buyer’s
representatives, attorneys and independent accounting firm. Seller shall also
provide and/or shall cause Chartwell, as applicable, to provide to Buyer’s
independent accounting firm a signed representation letter which would be
sufficient to enable an independent public accountant to render an opinion on
the financial statements related to the Property.
 
(n) Tax Returns and Other Filings. Proper and accurate amounts have been
withheld by Seller or the Property Manager from its employees for all periods in
full and complete compliance with the tax withholding provisions of applicable
state and federal laws. Proper and accurate returns have been filed by or on
behalf of Seller for all periods for which returns were due with respect to
income tax withholdings, social security and unemployment taxes of such
employees. The amounts shown on such returns to be due and payable have been
paid in full.
 
(o) Employee Matters. Seller has no employment agreements, or any agreements
that contain any severance or termination pay liabilities, or any obligations
for any bonus, deferred compensation, or similar amounts. Seller has no employee
with respect to whom there is any accrued or potential liability for sick leave
or vacation pay for periods up to the Closing Date who will not be compensated
by the Seller for said accrued sick leave or vacation pay as required under
applicable law.
 
(p) Preservation of Organization. Prior to the Closing Date, Seller shall use
its best efforts (without making any commitments on behalf of Buyer) to preserve
its business organization intact, and to preserve for Buyer the present
relationships of Seller with its suppliers and customers and others having
business relations with them.
 
(q) Disclosure. No representation or warranty by Seller in this Agreement, nor
any statement, certificate or schedule furnished by or on behalf of Seller
pursuant to this Agreement, nor any document or certificate delivered to Buyer
pursuant to this Agreement or in connection with actions contemplated hereby,
contains or shall knowingly contain any untrue statement of a material fact or
omits or shall knowingly omit a material fact necessary to make the statements
contained therein not misleading.
 
(r) Access to Information/Property. During the period from the date hereof to
the Closing Date Seller shall give Buyer and its duly authorized representatives
full access to all books, records, Property and facilities of Seller which
relate to the Property, so that Buyer may conduct such inspection, investigation
and review of the financial records, business and properties of Seller being
purchased hereunder as Buyer deems appropriate, provided that any entries upon
the Property shall be at the sole risk of the Buyer and the Buyer shall
indemnify and hold harmless the Seller from and against any liability, cost or
expense arising from such entries, shall repair any damage to the Property
caused by such entries and such entries shall be conducted in such manner so as
to minimize the interruption of the business activities of the Seller. The
indemnification and repair obligations set forth herein shall survive
termination of this Agreement.
 
(s) Release of Information. Within 7 days after acceptance and execution of this
Agreement by Seller, Seller will authorize the Hotel’s franchisors to release to
Buyer any and all information regarding the franchise agreement affecting the
Hotel, including all royalty reports and operating reports relating to the
Hotel. Seller agrees to execute any such documents required by said franchisor
to release such information. Further, within 10 days after acceptance and
execution of this Agreement by Seller, Seller shall deliver to Buyer true and
correct copies of all service contracts for the Property as well as the
financial information set forth in Section 7(l) above.
 
(t) Environmental. No notice has been served on Seller from any entity,
governmental body or individual claiming any violation of any law, regulation,
ordinance or code, or requiring compliance with any law, regulation, ordinance
or code, demanding payment or contribution, for environmental damage or injury
to natural resources.
 
(u) Status of Loan. As of the Effective Date, Seller is not in default under any
of the Loan Documents.  As of the Effective Date, the principal balance due and
owing on the Loan is approximately $4,887,983.68.
 
(v) Survival of Representations, Warranties, Covenants and Indemnifications. The
representations, warranties, covenants, agreements and indemnifications
contained in this Section 7 of this Agreement shall survive for a period of six
(6) months from and after the Closing. Notwithstanding the above, the Seller and
Buyer agree that, except as expressly provided for in this Agreement, the
Property shall be sold in an “as is”, “where is”, “with all faults” condition.
 
BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED IN AND LIMITED
BY THE SPECIFIC REPRESENTATIONS SET FORTH IN THIS SECTION 7, SELLER HAS NOT
MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS,
WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, EITHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT
OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER,
DRAINAGE, SOIL AND GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE PROPERTY, (C)
THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER
MAY CONDUCT THEREON, (D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION
WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL
AUTHORITY OR BODY, (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY, (F) THE
MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO
THE PROPERTY, (G) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE
PROPERTY, (H) COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION, LAND USE
OR OTHER LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING THE
EXISTENCE IN OR ON THE PROPERTY OF HAZARDOUS MATERIALS, (I) ANY DILIGENCE
INFORMATION DELIVERED TO BUYER, OR (J) ANY OTHER MATTER WITH RESPECT TO THE
PROPERTY. ADDITIONALLY, NO PERSON ACTING ON BEHALF OF SELLER IS AUTHORIZED TO
MAKE, AND BY EXECUTION HEREOF BUYER ACKNOWLEDGES THAT NO PERSON HAS MADE, ANY
REPRESENTATION, AGREEMENT, STATEMENT, WARRANTY, GUARANTY OR PROMISE REGARDING
THE PROPERTY OR THE TRANSACTION CONTEMPLATED HEREIN, AND NO SUCH REPRESENTATION,
WARRANTY, AGREEMENT, GUARANTY, STATEMENT OR PROMISE IF ANY, MADE BY ANY PERSON
ACTING ON BEHALF OF SELLER SHALL BE VALID OR BINDING UPON SELLER UNLESS
EXPRESSLY SET FORTH HEREIN OR IN THE DOCUMENTS TO BE DELIVERED BY SELLER AT
CLOSING. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT HAVING BEEN GIVEN THE
OPPORTUNITY TO INSPECT THE PROPERTY, BUYER IS RELYING SOLELY ON ITS OWN
INVESTIGATION OF THE PROPERTY, THE REPRESENTATIONS, WARRANTIES, AND COVENANTS OF
SELLER SPECIFICALLY SET FORTH HEREIN AND THE DOCUMENTS DELIVERED AT THE CLOSING,
AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER, INCLUDING ANY
DILIGENCE INFORMATION DELIVERED TO BUYER, AND AGREES TO ACCEPT THE PROPERTY AT
THE CLOSING AND HEREBY WAIVES AND RELEASES ALL OBJECTIONS, SUITS, CAUSES OF
ACTION, DAMAGES, LIABILITIES, LOSSES, DEMANDS, PROCEEDINGS, EXPENSES AND CLAIMS
AGAINST SELLER (INCLUDING, BUT NOT LIMITED TO, ANY RIGHT OR CLAIM OF
CONTRIBUTION) ARISING FROM OR RELATED TO THE PROPERTY OR TO ANY HAZARDOUS
MATERIALS ON THE PROPERTY, EXCEPT AS EXPRESSLY PROVIDED IN AND LIMITED BY THE
REPRESENTATIONS SET FORTH IN THIS SECTION 7 AND THE DOCUMENTS DELIVERED BY
SELLER AT CLOSING. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
EXPRESSLY PROVIDED IN AND LIMITED BY THE REPRESENTATIONS SET FORTH IN THIS
SECTION 7 AND THE DOCUMENTS DELIVERED BY SELLER, TO THE MAXIMUM EXTENT PERMITTED
BY LAW, THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON AN “AS-IS”
CONDITION AND BASIS WITH ALL FAULTS. IT IS UNDERSTOOD AND AGREED THAT THE
PURCHASE PRICE FOR THE PROPERTY HAS BEEN ADJUSTED BY PRIOR NEGOTIATION TO
REFLECT THAT ALL OF THE PROPERTY IS SOLD BY SELLER AND PURCHASED BY BUYER
SUBJECT TO THE FOREGOING.


8. Survey. Buyer may cause the Property to be surveyed by a competent, duly
licensed land surveyor in the state where the Property is located, which survey
shall show the Property free from any material defects, discrepancies or
conflicts in boundary lines and encroachments. The survey shall be an “as-built”
survey showing, inter alia, all boundaries, improvements, encroachments,
easements, roadways, right-of-ways and rights of access to public streets. If
the survey discloses any such discrepancies, conflicts, defects or
encroachments, Buyer shall have the right to request Seller to cure the same in
like manner as provided in Section 9 below, and if the same are not timely
cured, as provided in Section 9 below, Buyer shall have the right to rescind
this Agreement or waive such defect, which defects may only be waived in
writing. In the event Buyer elects to thus rescind this Agreement, the Deposit
shall be immediately refunded to Buyer and the parties shall be discharged from
all further obligation or liability under this Agreement.
 
9. Evidence of Title. Within thirty (30) days of execution of the agreement
Buyer shall obtain a title insurance commitment for an ALTA Owner’s policy in
the full amount of the Purchase Price which shall show good and marketable fee
simple title to the Property in Seller, with extended coverage endorsement over
the standard exceptions. Buyer shall have until fifteen (15) days following
receipt of said title insurance commitment from Seller to notify Seller of any
defects in title, otherwise Buyer shall be deemed to have approved title to the
Property. If Seller elects to cure said defects, Seller shall have until Closing
to cure any defects, causing title to be not less than marketable and, if not
cured in such time, Buyer shall have the right on or before the Closing Date to
terminate this Agreement or waive such defects, which defects may only be waived
in writing. In the event Buyer elects to thus terminate this Agreement, the
Deposit shall be immediately refunded to Buyer and the parties shall be
discharged from all further obligation or liability under this Agreement. At the
Closing, Buyer shall cause the title insurance company to issue the title
insurance policy for the Property in favor of Buyer which policy shall include
extended coverage over the standard exceptions and contain endorsements for
zoning and access coverage. Notwithstanding the above, Seller, at its expense,
shall cause the discharge and removal from title and cure (by payment, bonding
or escrow deposit in a manner reasonably acceptable to the title insurance
company) at or before the Closing any mortgage, financing statements, deed of
trust lien, or similar lien placed on the Property, mechanic’s or materialmen’s
lien arising from work performed on the Property, or money judgment or other
monetary lien against Seller which can be discharged or removed by the payment
of a liquidated sum and Buyer shall have no obligation to object to the same and
Seller may not refuse to cure the same.
 
10. Loss or Damage Prior to Closing. Risk of loss arising from fire, windstorm,
explosion, condemnation, or other casualty (“Loss”) to the Property shall be
borne by Seller until the Closing Date. In the event any material Property in
excess of $100,000.00 is subject to a Loss prior to the Closing Date, Buyer may
elect either to accept the proceeds of any insurance or any condemnation award
as full settlement for the Loss or, alternatively, may elect to terminate this
Agreement. In the event of any such Loss occurs prior to the Closing Date,
Seller shall notify Buyer within 5 business days after it receives notice of
such Loss and Buyer shall then have 10 days after receipt of such notice to
review the Property as to which the Loss occurred and advise Seller of Buyer’s
election under this Section 10. Seller agrees to maintain until the Closing Date
and delivery of the deeds, assignments, and other documents of title, fire and
extended insurance coverage, together with such other insurance in such amounts
as is customarily maintained by prudent businessmen conducting comparable
business operations and insuring against such other insurable hazards which are
customarily insured against in the case of property similarly situated with
respect to the Property.
 
11. Pro Rata Adjustments. The following adjustments shall be computed as of the
Closing Date and prorated at the Closing:
 
(a) Real Estate Taxes and Assessments. Consolidated real estate taxes and any
personal property taxes assessed for the tax year in which Closing occurs shall
be prorated as of the Closing based on the latest tax bills available which
adjustment shall be final and binding upon the parties after the date of
Closing; all prior taxes shall be paid by Seller and all subsequent taxes shall
be paid by Buyer. Seller shall pay all special assessments for public
improvements constructed or under construction prior to the Closing.
 
(b) Utility Charges. Proration of sewer and water rents and other utility
charges shall be made as of Closing. To the extent such charges are based upon
meter readings, the meter readings shall be made as close as reasonably possible
to the Closing Date.
 
(c) Revenues. Revenues and expenses attributable to room and service operation
of the Hotel from and after 12:00 noon on the Closing Date shall be allocated to
Buyer and such revenues and expenses prior to 12:00 noon on the Closing Date
shall be allocated to Seller.
 
(d) Petty Cash. Buyer shall retain $1,000.00 of Seller’s petty cash on hand at
the Hotel, and Seller shall be reimbursed for the same on the closing statement.
 
(e) Rents, Charges and Fees. Rents, fees or other payments on the leases or
other contracts assigned to Buyer and described in Section 1(d) above shall be
prorated as of Closing. Buyer shall assume responsibility for purchase orders
made by Seller in the ordinary course of business for expendables or consumables
not delivered to the Hotel as of Closing. All prepaid expenses shall be credited
to Seller.
 
12. Expenses. Except as otherwise specifically provided in this Agreement, the
parties shall be liable for expenses as follows:
 
(a) Document or Transfer Taxes. Seller shall pay the cost of any required
documentary or transfer taxes due in connection with the transfer, conveyance,
assignment or delivery of the Real Property or any instruments in connection
therewith pursuant to this Agreement. Seller shall pay the sales taxes, if any,
imposed in connection with the transfer of any items of Personal Property.
 
(b) Recording Fees. Buyer shall pay any recording fees required for recording
the warranty deed described in Section 5(c)(ii) above.
 
(c) Title Insurance. Buyer shall pay the cost of providing the title insurance
as required in Section 9, above.
 
(d) Survey. Buyer shall pay the cost of providing the survey as required in
Section 8.
 
(e) Escrow Fees. Buyer and Seller each shall pay half the cost of all escrow
fees necessary for the closing of the transaction contemplated by this
Agreement.
 
(f)           Loan Assumption Fees.  Buyer shall pay any assumption fee or other
costs charged by the Lender as a condition to the Lender’s consent to assumption
of the Loan by Buyer.
 
(g)           Miscellaneous Fees. Any other closing cost not specifically
allocated by this Agreement shall be allocated in accordance with closing
customs for similar properties in the area of the hotel.
 
13. Benefit. This Agreement shall be binding upon and inure to the benefit of
Seller and Buyer and their respective successors and assigns.
 
14. Notices. All notices which are required or may be given pursuant to the
terms of this Agreement shall be in writing and either be sent by facsimile
transmission or be in writing and shall be delivered personally or mailed by
registered, certified or express mail, postage prepaid, or by overnight delivery
service, as follows:
 
If to Seller, to:
 
c/o 2000 Meridian Blvd., Suite 200
Franklin, TN 37067
Attn: _________________________
 
With a copy to:
 
Sherrard & Roe, PLC
150 Third Avenue South, Suite 1100
Nashville, TN 37201
Attn: Kim A. Brown, Esq.
 
If to Buyer, to:
 
Supertel Limited Partnership
11422 Miracle Hills Drive, Suite 501
Omaha, Nebraska 68154
Attention: Ms. Lauren Green, J.D.
 
With copy to:
 
Robert G. Dailey
McGrath North Mullin & Kratz, PC LLO
1601 Dodge Street, Suite 3700
Omaha, Nebraska 68102
 
15. Waivers. The waiver by any party hereto of a breach of any portion of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach.
 
16. Default. If Buyer defaults under this Agreement, and such default continues
for ten (10) days following written notice from Seller, then at Seller’s
election by written notice to Buyer, this Agreement shall be terminated and of
no effect, in which event the Deposit, including any interest thereon, shall be
paid to and retained by the Seller as Seller’s sole and exclusive remedy
hereunder, and as liquidated damages for Buyer’s default or failure to close,
and both Buyer and Seller shall thereupon be released from all obligations
hereunder.
 
If Seller defaults under this Agreement, and such default continues for ten (10)
days following written notice from Buyer, Buyer may elect, as Buyer’s sole and
exclusive remedy, either (i) to terminate this Agreement by written notice to
Seller delivered to that Seller at any time prior to the completion of such
cure, in which event the Deposit, including any interest thereon, shall be
returned to the Buyer and both the Buyer and Seller shall thereupon be released
from all obligations with respect to this Agreement, except as otherwise
expressly provided herein; or (ii) to treat this Agreement as being in full
force and effect by written notice to Seller delivered to Seller at any time
prior to the completion of such cure, in which event the Buyer shall have the
right to an action against the defaulting Seller for specific performance.
 
17. Broker’s Fees.  The Mumford Company and Jones Lang LaSalle (the “Seller
Brokers”) are Seller’s brokers in this transaction and all parties acknowledge
that there are no other Brokers involved.  THE SELLER’S BROKERS REPRESENT SOLELY
THE SELLER AND WILL BE PAID A COMMISSION BY THE SELLER, at closing, as agreed to
in a separate agreement with Seller. Seller shall indemnify and hold harmless
Buyer from any brokerage or real estate commissions or fees due Seller’s Brokers
in conjunction with this transaction.
 
18. Franchise.  As a condition to Closing, Buyer shall have negotiated and
obtained a new franchise agreement (the “New Franchise Agreement”) with Marriott
International, Inc.  (“Franchisor”) granting Buyer, or Buyer’s nominee, a
franchise agreement with terms of a minimum of fifteen (15) years for the Hotel
and a protection agreement defining areas of protection, for the exclusive
operation of the Hotel, in favor of Buyer, or Buyer’s nominee, in the areas in
and around the hotel’s respective submarket, acceptable to Buyer in Buyer’s sole
discretion. The Buyer must pay for all application fees and costs for such
assumption of or negotiation for the franchise. Seller agrees, that if required
by the Franchisor, Seller will pay up to $200,000.00 towards the requirements of
the Product Improvement Plan (“PIP”) required by the Franchisor for said
assumption or new franchise.
 
At or prior to the Closing, Seller shall terminate the existing hotel management
agreement with Chartwell (the “Existing Management Agreement”),  and the
existing franchise agreement with Franchisor (the “Existing Franchise
Agreement”), and Seller shall be solely responsible for all claims and
liabilities arising thereunder on, prior to or following the Closing Date, and
Seller shall be responsible for paying all reasonable and actual costs of
Franchisor  related to the assignment or termination, as applicable, of the
Existing Franchise Agreement.  As an additional condition to Closing, Buyer
shall enter into a new hotel Management Agreement with Chartwell, each to be
effective as of the Closing Date.  Seller shall be responsible for paying all
costs related to the termination of the Existing Management Agreement.  Seller
shall use best efforts to promptly provide all information required by the
Franchisor in connection with the New Franchise Agreement, and Buyer shall
diligently pursue obtaining the same.  Seller will cooperate with Buyer in
obtaining the New Franchise Agreement, at no cost to Seller.
 
19. Equity Financing; Loan Assumption. This Agreement shall be subject to Buyer
securing an equity financing satisfactory to Buyer and to Lender approving
Buyer’s assumption of the Loan on terms acceptable to Buyer by September 30,
2013 (the “Financing Contingency Date”).
 
(a) Buyer will proceed aggressively and continuously to secure financing. In the
event Buyer is unsuccessful, the Earnest Deposit will be fully refunded to
Buyer.
 
(b) Buyer shall pursue a loan assumption of the existing Loan encumbering the
Fairfield Inn & Suites, Orlando, Florida.  Notwithstanding anything else to the
contrary, Buyer may elect to extend the Financing Contingency Date, and by
extension, the Closing Date, by an additional 30 days by providing written
notice thereto to Seller so long as Buyer is diligently working to assume the
Loan.  If the Lender does not approve of the assumption of the Loan by Buyer, on
terms acceptable to Buyer, on or before the Financing Contingency Date (as the
same may be extended), Buyer may terminate this Agreement, in which case the
Deposit shall be immediately refunded to Buyer and the parties hereto shall be
released from all obligations and liabilities with respect to this Agreement.
 
20. Noncompetition. In order to further induce Buyer to enter into this
Agreement and consummate the transactions contemplated hereunder, Seller,
Chartwell and the Principals agree that from and after Closing and for a period
of three (3) years thereafter, they shall not, within the Trade Area (as defined
below) associate in any capacity whatsoever in any business, whether as a
promoter, owner, officer, director, employee, partner, shareholder, member,
lessee, lessor, lender, agent, consultant, broker, commission salesman or
otherwise, or have any interest in any corporation, partnership, joint venture
or limited liability company, engage in the operation of a motel or hotel or any
related business of a type competitive, directly or indirectly, with the
business of Seller as conducted by Buyer following the Closing.  If Seller or
Principals fail to keep and perform every covenant of this Section 20, Buyer
shall be entitled to specifically enforce the same by injunction in equity in
addition to any other remedies which Buyer may have. If any portion of this
Section 20 shall be invalid or unenforceable, such invalidity or
unenforceability shall in no way be deemed or construed to affect in any way the
enforceability of any other portion of this Section 20. If any court in which
Buyer seeks to have the provisions of this Section 20 specifically enforced
determines that the activities, time or geographic area hereinabove specified
are too broad, such court may determine a reasonable activity, time or
geographic area and shall specifically enforce this Section for such activity,
time and geographic area. The covenants on the part of Seller and Principals
under this Section 20 shall be construed as an agreement independent of any
other provision of this Agreement, and the existence of any claim or cause of
action by Seller or Principals against Buyer or any corporation affiliated with
Buyer, whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Buyer of said covenants. For purposes of this
Section 20, “Trade Area” shall mean an area located within a 3-mile radius of
the Hotel.
 
The parties hereto acknowledge that the restrictions in this noncompetition
agreement are essential to the Buyer’s successful operation of the Hotel and
Buyer would not have entered into this Agreement except for the inducement of
the restrictions contained herein. The parties hereto further acknowledge that
these restrictions are reasonable and necessary means of protecting Buyer’s
legitimate business interests in the Property and the Hotel. Seller shall cause
Chartwell and the Principals to execute a letter agreeing to the provisions of
this Section 20 to be delivered to Buyer within 10 days of the Effective Date.
 
21. Indemnification. Seller shall, and hereby agrees to, indemnify and hold
Buyer harmless against and in respect of:
 
(a) All debts, liabilities and obligations of Seller of any nature, whether
accrued, absolute, contingent, or known or unknown on the Closing Date, existing
or arising on or resulting from events which occurred or failed to occur on or
before the Closing Date, to the extent not specifically assumed by Buyer
hereunder.
 
(b) Any claim, action, loss, damage or cost relating to or arising by reason of
(i) the presence, or any governmental or third party requirements relating to
the disposal or arranging for disposal (on-site or off-site), or the release or
threatened release prior to the Closing Date, of any Hazardous Material in, on,
to, under, upon or from any of the Property, or in, on, to, under, upon or from
the Real Property or any portion thereof upon which the Property are, or have
been, located or (ii) any violation or operation of any applicable Environmental
Law which occurs prior to the date hereof in, on, under, upon or from any of the
Property, or in, on, to, under, upon or from the Real Property or any part
thereof upon which the Property are or have been located or which otherwise
apply to the activities at the Property.
 
(c) Any liability, loss, claim, damage or deficiency resulting directly or
indirectly from any misrepresentation, breach of warranty or non-fulfillment of
any agreement on the part of Seller under this Agreement, or from Seller’s
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished to Buyer hereunder.
 
(d) Any actions, suits, proceedings, demands, assessments, adjustments, costs
and expenses incident to the foregoing, including, without limitation,
attorneys’ fees and other out-of-pocket expenses.
 
From and after the Closing Buyer shall indemnify, defend and hold Seller
harmless from against and in respect of any liability, loss, claim, damage or
deficiency resulting directly or indirectly from Buyer’s breach of any provision
of any Contracts assumed by Buyer, or from any of the matters described in
(a)-(d) above which arise on or after the Closing.
 
22. Effective Date. As used herein the term “Effective Date” shall mean the date
of the last signature on this Agreement.
 
23. Acceptance of Agreement. Buyer’s signature hereon constitutes an offer to
purchase the Property upon the terms and conditions hereof. Unless acceptance
hereof is executed by Seller and the duly executed counterpart delivered to
Buyer either in person, by facsimile transmission, or by depositing in U. S.
Mail, or delivery by overnight delivery service, as provided in Section 14,
above, on or before July 26, 2013 at 5:00 p.m., this offer shall be deemed
revoked.
 
24. Time is of the Essence. Time shall be of the essence with respect to the
performance of all obligations of the parties under this Agreement.
 
25. Attorneys’ Fees. If any litigation between Seller and Buyer shall arise in
connection with this Agreement, then the prevailing party shall be entitled to
the payment by the other party of the prevailing party’s actual attorneys’ fees
and costs related to such litigation.
 
26. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Delaware.
 
27. Counterparts; Execution by Facsimile. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Executed counterparts of
this Agreement exchanged by facsimile transmission shall be fully enforceable.
 
28. Personal Liability. Buyer and Seller expressly agree that the obligations
and liabilities of Buyer and Seller under this Agreement and any document
referenced herein shall not constitute personal obligations of the officers,
directors, employees, agents, trustees, partners, members, representatives,
stockholders or other’ principals and representatives of Seller or Buyer.
 


(Remainder of page intentionally left blank)


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, each of which shall be deemed an original and all of which shall
constitute one agreement, as of the date first written above.
 

 
 
CH ORLANDO HOTEL PARTNERS, LLC, a Delaware limited liability company
 
 
 
By:  /s/ Robert G. Schaedle, III
Robert G. Schaedle, III
Authorized Manager
 
Date: August 2, 2013
 
 
 
SUPERTEL LIMITED PARTNERSHIP, a
Virginia limited partnership
 
By:   Supertel Hospitality REIT Trust
Its: General Partner
 
 
By:  /s/ Kelly A. Walters
Title: President
Date: August 5, 2013
 
 
   



 



